Title: From Thomas Jefferson to Lafayette, 28 February 1787
From: Jefferson, Thomas
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de



Paris Feb. 28. 1787.

I am just now, my dear Sir, in the moment of my departure. Monsr. de Montmorin having given us audience at Paris yesterday, I missed the opportunity of seeing you once more. I am extremely pleased with his modesty, the simplicity of his manners, and his dispositions towards us. I promise myself a great deal of satisfaction in doing business with him. I hope he will not give ear to any unfriendly suggestions. I flatter myself I shall hear from you sometimes. Send your letters to my hotel as usual and they will be forwarded to me. I wish you success in your meeting. I should form better hopes of it if it were divided into two houses instead of seven. Keeping the good model of your neighboring country before your eyes you may get on step by step towards a good constitution. Tho’ that model is not perfect, yet as it would unite more suffrages than any new one which could be proposed, it is better to make that the object. If every advance is to be purchased by filling the royal coffers with gold, it will be gold well employed. The king, who means so well, should be encouraged to repeat these assemblies. You see how we republicans are apt to preach when we get on politics. Adieu my dear friend.
Yours affectionately,

Th: Jefferson

